'' Buchanan, J.
Miller llagelberg, a merchant or trader, residing in tho parish of Jefferson, absconded or concealed himself to avoid the payment of his debts. Four of his creditors attached his property, by separate suits filed in the District Court of Jefferson.
Subsequently, three, other creditors of llagelberg joined in a sequestration of his property, under the Act of 29th March, 182C, by petition addressed to the Third District Court of New Orleans. A meeting of tho creditors was convened by order of said Court, upon such petition, at which Morris Burnell was appointed syndic.
Tho syndic now takes a rule in the four suits pending in Jefferson1' parish, upon the plaintiff's in said suits, to show cause why the funds in the hands of the Sheriff' of Jefferson, under the attachments levied in those suits, should not bo delivered to him for administration. '
Tho District Court did not err in dismissing this ruie. The petition filed in the District Court of New Orleans, which was given in evidence herein, shows by its allegations that the domicil of llagelberg, at the time of his absconding, was in tlie parish of Jefferson. The same fact is proved by several witnesses examined on the trial of 'the rule. The proceedings for a sequestration, 'under the Act of 1S2G, were, therefore, eoram non jiuliee.
Tho appellant relies upon tho case of Rippey v. Drumgoole, 8th Martin, 711; but that case is not in point. That was a caso of change of domicil, implied from circumstances which have no analogy to the facts of tho present case.
In the case of Levois v. Gerke, 12 An. 828, also quoted by appellant, there was no question of want of jurisdiction ralione personen in the court from which the writ of sequestration issued.
Judgment affirmed, with costs.